Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149149                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  FELICIA R. THOMAS,                                                                                      David F. Viviano,
             Plaintiff-Appellant,                                                                                     Justices


  v                                                                 SC: 149149
                                                                    COA: 318106
                                                                    MCAC: 12-000133
  SAM’S CLUB, INSURANCE COMPANY OF
  THE STATE OF PENNSYLVANIA, and
  ILLINOIS NATIONAL INSURANCE
  COMPANY,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 18, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
           t0721
                                                                               Clerk